Case 3:17-cv-00072-NKM-JCH Document 643 Filed 01/31/20 Page 1 of 4 Pageid#: 8537




                                     UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF VIRGINIA
                                          Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUNIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,


                                       Plaintiffs,

   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOTT KLINE a/k/a ELI MOSLEY,                   Civil Action No. 3:17-cv-00072-NKM
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, LOYAL WHITE KNIGHTS
   OF THE KU KLUX KLAN, and EAST
   COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF
   THE TRUE INVISIBLE EMPIRE,

                                       Defendants.


                                         MOTION TO WITHDRAW




  {2684446-1, 119188-00001-01}
Case 3:17-cv-00072-NKM-JCH Document 643 Filed 01/31/20 Page 2 of 4 Pageid#: 8538



         Counsel for the Plaintiffs, Erin B. Ashwell, respectfully moves pursuant to Local Rule 6(i)

  for leave to withdraw as counsel of record in this matter. As grounds for this Motion, she states

  as follows:

                    1. The Plaintiffs are currently represented by multiple law firms as well as two

  attorneys from Woods Rogers PLC, J. Benjamin Rottenborn and the undersigned.

                    2. Undersigned counsel will be appointed Chief Deputy Attorney General for the

  Office of Attorney General, Commonwealth of Virginia effective February 10, 2020.

                    3. In light of her departure from the law firm of Woods Rogers PLC and her intent

  to join the Office of Attorney General, undersigned counsel has determined to withdraw from the

  representation.

                    4. The Plaintiffs have been consulted and they do not oppose her withdrawal.

  Additionally, undersigned counsel believes that her withdrawal can be accomplished without any

  material adverse effect on the interests of the Plaintiffs. See Virginia Rules of Professional Conduct

  1.16(b). Mr. Rottenborn and others will continue as counsel of record in this case.

                    Wherefore, undersigned counsel respectfully submits that “good cause” exists to

  justify her withdrawal from this matter and requests that the Court grant her leave to withdraw.



   Dated: January 31, 2020                               /s/-Erin B. Ashwell
                                                         Erin B. Ashwell (VSB 79538)
                                                         WOODS ROGERS PLC
                                                         10 South Jefferson St., Suite 1400
                                                         Roanoke, VA 24011
                                                         Telephone: (540) 983-7600
                                                         Fax: (540) 983-7711
                                                         eashwell@woodsrogers.com




                                          {2684446-1, 119188-00001-01}
Case 3:17-cv-00072-NKM-JCH Document 643 Filed 01/31/20 Page 3 of 4 Pageid#: 8539




                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 31, 2020, I filed the foregoing with the Clerk of Court

  through the CM/ECF system, which will send a notice of electronic filing to:


   Elmer Woodard                                        John A. DiNucci
   5661 US Hwy 29                                       Law Office of John A. DiNucci
   Blairs, VA 24527                                     8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                               McLean, VA 22102
                                                        dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                                  Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                              Bryan Jones
   David L. Campbell                                    106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.                  Charlottesville, VA 22902
   100 West Franklin Street, Suite 100                  bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                 Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                                Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front

        I further hereby certify that on January 31, 2020, I also served the following non-ECF

  participants, via electronic mail, as follows:




                                         {2684446-1, 119188-00001-01}
Case 3:17-cv-00072-NKM-JCH Document 643 Filed 01/31/20 Page 4 of 4 Pageid#: 8540



   Christopher Cantwell                            Vanguard America
   christopher.cantwell@gmail.com                  c/o Dillon Hopper
                                                   dillon_hopper@protonmail.com

   Robert Azzmador Ray                             Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                              eli.f.mosley@gmail.com
                                                   deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                   /s/ Erin B. Ashwell




                                    {2684446-1, 119188-00001-01}
